NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                     File Name: 08a0247n.06
                        Filed: May 8, 2008

                                    07-3924

                  UNITED STATES COURT OF APPEALS
                       FOR THE SIXTH CIRCUIT


CHERYL THOMAS,                          )
                                        )
      Plaintiff-Appellee,               )
                                        )
v.                                      )   ON APPEAL FROM THE UNITED
                                        )   STATES DISTRICT COURT FOR
AVON PRODUCTS, INC.,                    )   THE SOUTHERN DISTRICT OF
                                        )   OHIO
      Defendant-Appellant.              )
                                        )
                                        )


      Before: DAUGHTREY, COOK, and FARRIS,* Circuit Judges.

      FARRIS, Circuit Judge.

      Cheryl Thomas appeals the district court’s grant of summary judgment in

favor of Avon Products, Inc. on her Americans with Disabilities Act, 42 U.S.C. §

12101 et seq., and Ohio Rev. Code § 4112.02 claims.1 We review a district court’s

      *
            The Honorable Jerome Farris, United States Circuit Judge for the
Ninth Circuit, sitting by designation.
      1
             The Ohio Supreme Court follows ADA regulations and case law in its
interpretation of Ohio Rev. Code § 4112.02. See City of Columbus Civil Serv.
Comm’n v. McGlone, 697 N.E.2d 204, 206-07 (Ohio 1998). We analyze
grant of summary judgment de novo. Johnson v. Karnes, 398 F.3d 868, 873 (6th

Cir. 2005). We affirm.2

                                            I

         Thomas asserts that she is disabled under the ADA due to migraines that

substantially limit the major life activity of caring for herself. See 42 U.S.C. §

12102(2)(A). The record contradicts Thomas’s claim. Thomas admitted that she

can bathe and dress herself and is able to drive; her limitation appears to be that

she is unable to use scented soaps due to her odor sensitivity. Thomas is not

substantially limited in the major life activity of self-care.

         Thomas also claims that she is substantially limited in the major life activity

of working. The record contains no evidence that her odor sensitivity significantly

restricts her from a class of jobs that utilize her manufacturing skills. See McKay

v. Toyota Motor Mfg., 110 F.3d 369, 372-73 (6th Cir. 1997). Thomas fails to

show that she is precluded from a broad range of jobs. See Burns v. Coca-Cola

Enters., Inc., 222 F.3d 247, 253 (6th Cir. 2000); see also 29 C.F.R. §

1630.2(j)(3)(i). Thomas offers no evidence that jobs without odor exposure are



Thomas’s § 4112.02 claim under the rubric of the ADA.
         2
               Thomas has waived an appeal of her Family Medical Leave Act
claim.

                                            2
unavailable in her geographic area. See Sutton v. United Air Lines, 527 U.S. 471,

492 (1999) (“[I]f a host of different types of jobs are available, one is not

precluded from a broad range of jobs.”). To the contrary, Thomas found a

warehouse job in an odor-free environment after Avon placed her on leave.

       Thomas also contends that Avon’s attempt to outfit her with a respirator

shows that the company regarded her as substantially limited in a major life

activity. Avon’s action shows only that it was attempting to follow the treatment

advice of Thomas’s physician, who recommended the respirator. It does not show

that Avon regarded Thomas as substantially limited in any major life activity. See

Mahon v. Crowell, 295 F.3d 585, 592 (6th Cir. 2002) (holding that an employer’s

attempt to alter work requirements to suit a plaintiff’s injury was not evidence that

the employer “wrongly view[ed] [the plaintiff] through a stereotype of

disability.”).

                                          II

       Thomas claims that Avon placed her on disability leave in retaliation for her

decision to file an EEOC complaint. Thomas’s retaliation claim fails on causation

grounds; there is no evidence of causation. Further, Thomas cannot rely on the

temporal proximity between Avon’s knowledge that she filed an EEOC complaint

and the alleged adverse action of placing her on disability leave. The alleged

                                           3
adverse action preceded Thomas’s protected activity. Cf. Nguyen v. City of

Cleveland, 229 F.3d 559, 563 (6th Cir. 2000) (“[E]vidence . . . that the adverse

action was taken shortly after the plaintiff’s exercise of protected rights is relevant

to causation.” (emphasis added)).

      AFFIRMED.




                                           4